Exhibit 10.5

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

J

1

11

2. AMENDMENT/MODIFICATION NO.

08

3. EFFECTIVE DATE

28-Apr-2011

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

CODE   

M67854

CODE   

S1103A

 

6. ISSUED BY

 

COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

 

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

ATTN: ACO CLARA DAVIS, 2300 LAKE PARK DR

SUITE 300

SMYNRA, GA 30080-4091

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

FORCE PROTECTION INDUSTRIES, INC.

OTIS BYRD

9801 HIGHWAY 78, STE 3

LADSON, SC 29456-3802

 

 

9A. AMENDMENT OF SOLICITATION NO.

 

9B. DATED (SEE ITEM 11)

X

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0020

CODE: 1EFH8

FACILITY CODE

X

10B. DATED (SEE ITEM 13)

11-Aug-2010

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.  ¨ is extended.  ¨ is not extended.

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning      copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

X

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 43.103(a) By Mutual Agreement of Both Parties

 

D. OTHER (Specify type of modification and authority)

 

 

E.  IMPORTANT:  Contractor                        ¨ is not,          x is
required to sign this document and return 1 copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:     colemanv113173

The purpose of this modification is to order CLIN 4200, CAT I Independent
Suspension System Kits and CLIN 4201, CAT II Independent Suspension System Kits.

 

See Summary of Changes herein

 

Except as provided herein, all terms and conditions of the subject contract
remain unchanged and in full force and effect.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Otis Byrd

Vice President of Contracts

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Carl V. Bradshaw Contracting Officer

TEL:                                                       EMAIL:

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

 

16C. DATE SIGNED

/s/ Otis Byrd

4/29/11

By

/s/ Carl V. Bradshaw

 

02-May-2011

 (Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

J

1

11

2. AMENDMENT/MODIFICATION NO.

08

3. EFFECTIVE DATE

28-Apr-2011

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

CODE   

M67854

CODE   

S1103A

 

6. ISSUED BY

 

COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

 

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

ATTN: ACO CLARA DAVIS, 2300 LAKE PARK DR

SUITE 300

SMYNRA, GA 30080-4091

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

FORCE PROTECTION INDUSTRIES, INC.

OTIS BYRD

9801 HIGHWAY 78, STE 3

LADSON, SC 29456-3802

 

 

9A. AMENDMENT OF SOLICITATION NO.

 

9B. DATED (SEE ITEM 11)

X

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0020

CODE: 1EFH8

FACILITY CODE

X

10B. DATED (SEE ITEM 13)

11-Aug-2010

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.  ¨ is extended.  ¨ is not extended.

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning      copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

X

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 43.103(a) By Mutual Agreement of Both Parties

 

D. OTHER (Specify type of modification and authority)

 

 

E.  IMPORTANT:  Contractor                        ¨ is not,          x is
required to sign this document and return 1 copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:     colemanv113173

The purpose of this modification is to order CLIN 4200, CAT I Independent
Suspension System Kits and CLIN 4201, CAT II Independent Suspension System Kits.

 

See Summary of Changes herein

 

Except as provided herein, all terms and conditions of the subject contract
remain unchanged and in full force and effect.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

CARL VERNON BRADSHAW   /  CONTRACT SPECIALIST

TEL:540-658-8575                                EMAIL:
carl.bradshaw.ctr@usmc.mil

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

 

16C. DATE SIGNED

 

 

By

/s/ Carl . V. Bradshaw

 

02-May-2011

 (Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

002008

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was increased by $106,921,400.00 from
$4,174,030.27 to $111,095,430.27.

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

CLIN 4200 is added as follows:

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4200

 

 

 

 

$[***]

 

CAT I Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

SUBCLIN 4200AA is added as follows:

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4200AA

 

[***]

Each

$[***]

$[***]

 

CAT I Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT I GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service: USMC

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only: FPI-E-019R3

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06316

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC063160020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AJ

 

 

 

$[***]

 

CIN: M6785410RC0631600200031

 

 

 

 

 

SUBCLIN 4200AB is added as follows:

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4200AB

 

[***]

Each

$[***]

$[***]

 

CAT I Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT I GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service USN

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only:  FPI-L-055

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC00332

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC003320018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AK

 

 

 

$[***]

 

CIN: M6785410RC0033200180012

 

 

 

 

 

SUBCLIN 4200AC is added as follows:

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4200AC

 

[***]

Each

$[***]

$[***]

 

CAT I Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT I GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service USAF

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only:  FPI-L-056

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC00125

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC001250014

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AL

 

 

 

$[***]

 

CIN: M6785410RC0012500140010

 

 

 

 

 

SUBCLIN 4200AD is added as follows:

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4200AD

 

[***]

Each

$[***]

$[***]

 

CAT I Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT I GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service USAF

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only:  FPI-L-057

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785411RC00465

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785411RC00465

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AM

 

 

 

$[***]

 

CIN: M6785411RC004650001

 

 

 

 

 

SUBCLIN 4201 is added as follows:

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4201

 

 

 

 

$[***]

 

CAT II Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

SUBCLIN 4201AA is added as follows:

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4201AA

 

[***]

Each

$[***]

$[***]

 

CAT II Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT II GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service USMC

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only:  FPI-E-019R3

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RC06316

 

 

 

 

 

PURCHASE REQUEST NUMBER: :M6785410RC063160020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AJ

 

 

 

$[***]

 

CIN: M6785410RC0631600200032

 

 

 

 

 

SUBCLIN 4201AB is added as follows:

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4201AB

 

[***]

Each

$[***]

$[***]

 

CAT II Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT II GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service USN

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only:  FPI-L-055

 

 

 

 

 

FOB: Destination

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

MILSTRIP: M6785410RC00332

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RC003320018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AK

 

 

 

$[***]

 

CIN: M6785410RC0033200180013

 

 

 

 

 

SUBCLIN 4201AC is added as follows:

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

4201AC

 

[***]

Each

$[***]

$[***]

 

CAT II Independent Suspension System

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide CAT II GEN 1.5 Independent Suspension Kits IAW

 

 

 

FPII Proposal FP11-0009. The Unit of Issue 1 EA equals 1 Kit.

 

 

 

 

 

 

 

 

 

 

 

Branch of Service USAF

 

 

 

 

 

Reference: P00114

 

 

 

 

 

Internal Use Only:  FPI-L-058

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785411RC00459

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785411RC00459

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

$[***]

 

 

 

 

 

 

 

ACRN AN

 

 

 

$[***]

 

CIN M6785411RC004590001

 

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for CLIN 4200:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

N/A

 

N/A

N/A

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4200AA:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

 

Government

Origin

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4200AB:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

 

Government

Origin

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4200AC:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Origin

 

Government

Origin

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4200AD:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

 

Government

Origin

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4201:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

N/A

 

N/A

N/A

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4201AA:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

 

Government

Origin

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4201AB:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

 

Government

Origin

Government

 

The following Acceptance/Inspection Schedule was added for CLIN 4201AC:

 

INSPECT AT

 

INSPECT BY

ACCEPT AT

ACCEPT BY

 

Origin

 

Government

Origin

Government

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item has been added to SUBCLIN 4200AA:

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-AUG-2011

[***]

N/A

FOB:  Destination

 

 

 

 

 

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

30-SEP-2011

[***]

N/A

FOB:  Destination

 

 

 

 

 

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-OCT-2011

[***]

N/A

FOB:  Destination

 

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

30-NOV-2011

[***]

N/A

FOB:  Destination

 

 

The following Delivery Schedule item has been added to SUBCLIN 4200AB:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

30-NOV-2011

[***]

N/A

FOB:  Destination

 

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-DEC-2011

[***]

N/A

FOB:  Destination

 

 

The following Delivery Schedule item has been added to SUBCLIN 4200AC:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-DEC-2011

[***]

N/A

FOB:  Destination

 

 

The following Delivery Schedule item has been added to SUBCLIN 4200AD:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-DEC-2011

[***]

N/A

FOB:  Destination

 

 

The following Delivery Schedule item has been added to SUBCLIN 4201AA:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-AUG-2011

[***]

N/A

FOB:  Destination

 

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

30-SEP-2011

[***]

N/A

FOB:  Destination

 

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-OCT-2011

[***]

N/A

FOB:  Destination

 

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

30-NOV-2011

[***]

N/A

FOB:  Destination

 

 

The following Delivery Schedule item has been added to SUBCLIN 4201AB:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

30-NOV-2011

[***]

N/A

FOB:  Destination

 

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-DEC-2011

[***]

N/A

FOB:  Destination

 

 

The following Delivery Schedule item has been added to SUBCLIN 4201AC:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

 

 

 

 

 

 

31-DEC-2011

[***]

N/A

FOB:  Destination

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $106,921,400.00 from $4,174,030.27 to $111,095,430.27.

 

SUBCLIN 4200AA:

Funding on SUBCLIN 4200AA is initiated as follows:

 

ACRN:  AJ

 

CIN: M6785410RC0631600200031

 

Acctng Data: 17011096520 310 67854 067443 2D 652005

 

Increase:  $[***]

 

Total: $[***]

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Cost Code: 0RC06316502A

 

SUB OLIN 4200AB:

Funding on SUBCLIN 4200AB is initiated as follows:

 

ACRN: AK

 

CIN: M6785410RC0033200180012

 

Acctng Data:  1701810M5XG 250 67854 067443 2D 6028C5

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0R00033250N1

 

SUBCLIN 4200AC:

Funding on SUBCLIN 4200AC is initiated as follows:

 

ACRN: AL

 

CIN: M6785410R00012500140010

 

Acctng Data: 5793080MRAP 310 67854 067443 2D 822230

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 0RC0012550M2

 

SUBCLIN 4200AD:

Funding on SUBCLIN 4200AD is initiated as follows:

 

ACRN: AM

 

CIN: M6785411R0004650001

 

Acctng Data: 5703080MRAP 310 67854 067443 2D 822230

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 1RC0046550M1

 

SUBCLIN 4201AA:

Funding on SUBCLIN 4201AA is initiated as follows:

 

ACRN: AJ

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CIN: M6785410RC0631600200032

 

Acctng Data: 17011096520 310 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 0RC06316502A

 

SUBCLIN 4201AB:

Funding on SUBCLIN 4201AB is initiated as follows:

 

ACRN: AK

 

CIN: M6785410RC0033200180013

 

Acctng Data: 1701810M5XG 250 67854 067443 2D 6028C5

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 0RC0033250N1

 

SUBCLIN 4201AC:

Funding on SUBCLIN 4201AC is initiated as follows:

 

ACRN: AN

 

CIN: M6785411RC004590001

 

Acctng Data: 5713080MRAP 310 67854 067443 2D 822230

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 1RC00459501J

 

(End of Summary of Changes)

 

11

--------------------------------------------------------------------------------